Citation Nr: 0518274
Decision Date: 07/05/05	Archive Date: 09/19/05

DOCKET NO. 02-14 846                        DATE JUL 05 2005


On appeal from the
Department of Veteians Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection for a left eye disability.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a January 2004 decision, the Board found that new and material evidence had been submitted sufficient to reopen the veteran's claim, and remanded the veteran's claim for service connection for a left eye disability to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The January 2004 Board remand decision instructed that private medical records from specified physicians be obtained. The veteran returned authorization forms for those physicians, but he did not include the complete mailing addresses. The RO did not send out the authorization forms, or inform the veteran that the addresses were insufficient. In a June 2005 Informal Hearing Presentation, the veteran's representative provided the complete addresses and requested that an attempt be made to obtain the veteran's outstanding private medical records. The VA's duty to assist includes a duty to attempt to obtain these medical records which are relevant to the veteran's claim. 38 C.F.R. § 3.159(c)(I) (2004).

In June 2005, the veteran's representative also noted that the veteran wished to have a hearing before a Veterans Law Judge. The representative indicated that the veteran wanted either a Travel Board or a Videoconference hearing, whichever is more expeditious. This request for a hearing was received within 90 days of certification of the veteran's claim to the Board. Accordingly, the veteran must be

- 2



provided the opportunity to testify at a hearing before a Veterans Law Judge. 38 C.F.R. § 20.1304(a) (2004).

Accordingly, this case is REMANDED to the RO for the following development:

1. The RO should prepare authorization forms for the physicians specified in the June 2005 Informal Hearing Presentation (IHP). This should include filling in the addresses provided by the veteran's representative on the IHP. The RO should then submit these forms to the veteran so that he may sign them, and then seek to obtain these records.

2. The RO should contact the Muskogee, Oklahoma VA Medical Center and request copies of all of the veteran's treatment records dated from January 2005 to present.

3. When the above actions have been accomplished, the RO must readjudicate the issue on appeal. If the benefit sought is not granted, the RO must provide the appellant and his representative a supplemental statement of the case, and afford the appropriate period of time to respond.

4. When the above action has been accomplished, and if the benefit sought on appeal is not granted, schedule the veteran, in accordance with the docket number of this case, for a Travel Board or Videoconference hearing before a Veterans Law Judge, unless otherwise indicated.

- 3 


The Board intimates no opinion as to the ultimate outcome of this case. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.


U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 4




